Citation Nr: 1200885	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  11-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) based on personal assault.

2.  Entitlement to service connection for back disorder.

3.  Entitlement to service connection for neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1994 to October 1994, June 2004 to September 2004, October 2004 to September 2005, and January 2006 to September 2006.  The Veteran also served on Reserve status from February 1988 to August 2008, with various periods as active duty training (ACDUTRA) and inactive duty training (INACDUTRA) during that time.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's claims for service connection.

In written correspondence in June 2011, the Veteran directly submitted to the Board additional evidence regarding her claims.  The agency of original jurisdiction (AOJ) has not considered this new evidence and the Veteran has not signed a waiver of initial AOJ consideration.  See 38 C.F.R. § 20.1304(c) (2011).  However, the Board is remanding the claims at issue for further development and readjudication, and so the AOJ will review the new evidence at the time.  Therefore, the Board finds that any error in failing to furnish a prior SSOC is not prejudicial as to the Veteran's claims.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a copy of this transcript has been associated with the record.

Regarding the Veteran's June 2011 statement, the Board considers the Veteran's claim for service connection for PTSD as encompassing all psychiatric disorders evident in the records, pursuant to the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that the scope of a mental health disability claim includes any mental health disability that could reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

The Board notes that the Veteran's claim for service connection for a back condition has been reviewed by the AOJ as an attempt to reopen a new claim based on new and material evidence.  In this regard, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has held that a claim based on a new disorder, taken either alone or in combination with a prior diagnosis of a related disorder, is a new claim.  See Ephraim v. Brown, 82 F.3d 399, 401-402 (1996); see also Boggs v. Peake, 520 F.3d 1330, 1334 (2008).  In this regard, the Veteran was previously denied in a claim for a back disorder in March 1995.  However, the Veteran's new claim is for a back disorder related to the residuals of an automobile accident that occurred in January 2005.  In this regard, this is a claim one for a new disorder.  Therefore, under the law articulated by the Federal Circuit Court, the Board concludes that with the new disorder claimed subsequent to the March 1995 rating decision, the Veteran's claim for a back disorder is properly treated as a new claim for service connection.

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran's claims require further development prior to review by the Board.  

First, regarding the Veteran's claim for an acquired psychiatric disorder due to sexual assault, the Veteran initially asserted that she had not filed a police report relevant to her claim.  See the Veteran's November and December 2009 statements; see also the VA medical treatment records dated in November 2008 and March 2009.  However, in June 2011, she submitted a police report dated in March 1994 from the Minden, Louisiana, Police Department.  Further, the AOJ obtained STRs from August 1994, which indicate that she was hospitalized at Fort Hood for psychiatric treatment relevant to a complaint of sexual assault.  Finally, the Veteran has also indicated that the military police at Fort Hood conducted an investigation into her sexual assault.  See the hearing transcript pg. 27.

VA is generally required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  These records include military records, including reserve service records.  38 C.F.R. § 3.159(c)(2) (2011).  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that such records do not exist or that further efforts to obtain those records would be futile.  Id.  When service records are lost or missing, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This standard is very high.

In this regard, the AOJ should contact the Menden, Louisiana, Police Department, and the relevant authorities at Fort Hood, and request any relevant reports from any investigation of a March 1994 sexual assault of the Veteran, if available.  

The Veteran has also indicated that she applied for Social Security Administration (SSA) disability benefits due to her acquired psychiatric disorder, and received relevant medical examinations, but was denied.  See the hearing transcript pges. 35-36.  Therefore, the AOJ should submit a request for all relevant SSA records.

Second, the AOJ should request the Veteran's complete VA medical treatment records, particularly regarding her claims for an acquired psychiatric disorder and for neck and back disorders.  The Veteran has repeatedly indicated that she is receiving ongoing relevant treatment at the VA Medical Center in Shreveport.  See the Veteran's November 2008 and May 2010 statements, May 2009 notice of disagreement (NOD), and the hearing transcript pges. 16-17.  As noted above, VA is required to obtain relevant records held by any Federal department or agency that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(c)(3).  Furthermore, the Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should request the Veteran's current VA medical treatment records, and in particular any treatment for an acquired psychiatric disorder and/or for a neck or back disorder.

Third, the Veteran should be provided with VA medical examinations regarding her claims for an acquired psychiatric disorder and for neck and back disorders.  

Regarding the Veteran's claim for an acquired psychiatric disorder, the Veteran has asserted multiple times that she was sexually assaulted in March 1994.  See the Veteran's September 2008 claim, December 2008, November and December 2009, and June 2011 statements, and the hearing transcript pges.  21-37; see also the Veteran's STRs from August 1994 showing hospitalization for psychiatric treatment related to a sexual assault and the VA medical treatment records dating from March 2008, and the March 1994 police report.  She has also submitted statements from associates to indicate relevant history.  See the September 2009 statement from the Veteran's mother, the December 2009 statement from A.M., and the May 2010 statement from the Veteran's spouse K.C.  The Board notes that there has been considerable variety in the Veteran's descriptions of her stressor events.  However, the evidence of her in-service treatment for an acquired psychiatric disorder related to a sexual assault and the March 1994 police report provide corroborative evidence of an in-service assault.  See also the VA medical examination of November 1994 (which noted a history of psychiatric treatment from August 1994).  Finally, the Veteran's VA medical treatment records indicate that she began receiving treatment for an acquired psychiatric disorder related to an assault in March 2008.  

Therefore, there is clearly evidence of a current acquired psychiatric disorder, and evidence that this may be due to a March 1994 sexual assault.  Therefore, a VA psychiatric examination is necessary to determine the nature and etiology of any current acquired psychiatric disorder she may be experiencing and any relationship between such a disorder and her military service.  

The Veteran should also be provided with a VA orthopedic examination regarding the nature and etiology of any current neck or back disorders that she may be experiencing.  The Veteran has submitted records that indicate that she experienced a car accident in January 2005, during a period of active military service.  See the January 2005 private treatment records from Schumpert Hospital, and the January 2005 accident report and lawsuit settlement contract.  There is also some evidence of a current disorder.  See the VA medical treatment record of March 2010 indicating a diagnosis of mild scoliosis.  Furthermore, the Veteran has described relevant symptoms.  Although the Veteran is not competent to diagnose a current back or neck disorder, she is competent to describe symptoms of such a disorder.  See Layno v. Brown, 6 . App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(1).  However, there is also an STR that indicates that the Veteran's spine is currently without a relevant spine or neck disorder.  See the July 2008 examination and history.  

As such, there is some evidence of a current disorder, and evidence that this may be due to the January 2005 accident, which occurred during the Veteran's military service.  Therefore, the Veteran should also be provided with a VA orthopedic examination regarding the nature and etiology of any current back disorder that she may currently be experiencing.  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Minden, Louisiana, Police Department, and request all relevant records for a reported assault of the Veteran from March 1994.

	Contact the relevant Fort Hood records custodian and request all relevant reports from the investigation of a sexual assault of the Veteran in March 1994.

	Contact the Social Security Administration (SSA) and request all relevant examinations and records from the Veteran's request for SSA disability benefits as identified by the Veteran at her September 2011 Board hearing.  See the hearing transcript pges. 35-36.

2.	Obtain all relevant records of VA medical treatment dating from after October 2010.  In particular, request all records of treatment for an acquired psychiatric disorder and for back and neck disorder.  All attempts to secure such records must be documented in the claims file.  If certain records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

3.	After all relevant evidence has been obtained, arrange for the Veteran to undergo a VA psychiatric examination to determine the nature and etiology of any current acquired psychiatric disorders that she may be experiencing, including PTSD, to determine whether any of the Veteran's current psychiatric disorders, particularly PTSD, may be etiologically related to her military service.  

	The examination should be conducted by a mental health professional with specific expertise regarding treatment and assessment of victims of sexual assault, if such an expert is available, to ensure that such a review is conducted in a manner sufficiently sensitive to the nature of the alleged incident.  The claims file must be made available to the examiner in connection with the examination.  The examiner should note in the examination report that pertinent documents in the claims file were reviewed in conjunction with the examination.  The examination should include any diagnostic testing or evaluation deemed necessary.  

	The Veteran is hereby advised that a failure to report for her scheduled VA psychiatric examination, without good cause, may have adverse consequences for her claim.  

	Based on a direct examination of the Veteran and comprehensive review of the claims file, please address the following issues regarding the Veteran's claim for an acquired psychiatric disorder, including PTSD:

(A)	Provide a comprehensive review of the history of the Veteran's current acquired psychiatric disorder.  

	This should acknowledge:  the Veteran's statements regarding her experience of sexual assault during her military service in March 1994, the records of her in-service pregnancy, and her subsequent history, including her treatment for an acquired psychiatric disorder in August 1995 due to an assault at Ft. Hood, and must fully address the VA medical treatment records showing a history of treatment for various acquired psychiatric disorders, including PTSD, dating from March 2008.  

	The examiner should also address all relevant lay history provided by the Veteran and any records obtained subsequent to this remand.

	Then, please answer the following questions:  

(A)	Is it at least as likely as not (a 50 percent or greater likelihood) that the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of her military service, in particular due to a March 1994 sexual assault?  

	The examiner must fully address all the evidence of record, including the Veteran's diagnosis of multiple psychiatric disorders, the history of such disorders, and her reported in-service assault.

	If separate acquired psychiatric disorders are identified, the relationship of each disorder to her military service should be clearly explained.

(B)	Regardless of the answer to question (A), does the Veteran's described history provide, at least as likely as not, a relevant history of continuous symptoms of an acquired psychiatric disorder from the time of her service.

(C)	Any opinion provided must include a complete explanation of the rationale of the opinion, which should be relevant to the specific facts of this case.  If any of these questions cannot be answered, thoroughly explain why such an answer cannot be provided.

	The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	Then, arrange for the Veteran to undergo a VA orthopedic examination, by an appropriate specialist, to determine the nature and etiology of any current back or neck disorders that she may currently be experiencing.  Again, the Veteran is hereby advised that failure to report for a scheduled VA examination, without good cause, may have adverse consequences for her claims.  

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on examination and comprehensive review of the claims file, including consideration of the syphilis examination, the orthopedic examiner should address the following issues:

(A)	Provide a comprehensive history and diagnosis of any current orthopedic back or neck disorders found.  

	The history provided should specifically address:  the Veteran's medical history including her treatment during service in January 2005 as related to a motor vehicle accident, her subsequent VA medical treatment record, including the March 2010 diagnosis of scoliosis, and the lay history provided by the Veteran, as well as any other relevant evidence obtained subsequent to this remand.  

	After providing a complete history and diagnosis of any back disorders found, the orthopedic examiner should answer the following question for each disorder identified:

(A)	Identify all back or neck disorders that the Veteran is currently experiencing.  

(B)	Is it at least as likely as not that any currently identified back or neck disorder is caused by the Veteran's military service, including due to a motor vehicle accident in January 2005?

	The etiology of each separately identified disorder should be addressed.  

(C)	The examiner should comment on the likelihood that any current disorders found are due to intercurrent causes, wholly unrelated to her military service, including the January 2005 motor vehicle accident.  

(D)	Any opinion provided must include a complete explanation of the rationale of the opinion, which should be relevant to the specific facts of this case.  If any of these questions cannot be answered, thoroughly explain why such an answer cannot be provided.

	The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

5.	Then, review the Veteran's claims file and ensure that the foregoing development action has been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

6.	After completing the above development, the AOJ should readjudicate the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, and for back and neck disorder.  If these claims are not granted to the Veteran's satisfaction, send her and her representative another SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


